Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  145056                                                                                                    Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JOSEPH SZYSZLO,                                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 145056
                                                                   COA: 299570
                                                                   Oakland CC: 2008-095024-NH
  LEIGH AKOWITZ, A. HEINRICH, MABLE
  ALVERSON, TRINITY HEALTH-MICHIGAN,
  d/b/a ST. JOSEPH MERCY HOSPITAL, and
  TRINITY HEALTH-MICHIGAN, d/b/a
  ST. JOSEPH MERCY HOSPITAL PONTIAC,
               Defendants-Appellees,
  and
  JOFFER HUSSEIN HAKIM, M.D. and
  BLOOMFIELD ANESTHESIA, P.C.,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 22, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           d0716                                                              Clerk